Bach, J.
(concurring). While I concur in the result, I cannot agree entirely with the opinion of the majority of the court. It seems to me that the inference fairly to be drawn from that opinion is, that the right to appeal in this case is found by construing together section 421 and section 444, Code of Civil Procedure (Comp. Stats.). I think that the right of appeal is found only in section 444, and that the learned chief justice misapprehends the purpose of section 421, when he construes that section with the former (section 444) for the purpose of ascertaining whether or not an appeal will lie in this case. Section 421 is a part of chapter 1, title 11, of the code. That chapter treats of “ appeals in general,” or, as I consider it, it gives the general provisions relating to all appeals in all civil cases. The section referred to reads as follows: “An appeal may be taken, — 1. From a final judgment in an action or special proceeding, commenced in the court in which' the same is rendered, within one year after the entry of judgment; but an exception to the decision or verdict, on the ground that it *354cannot be supported by the evidence, cannot be reviewed on an appeal from the judgment, unless the appeal is taken within sixty days after the rendition of the judgment; 2. From a judgment on an appeal from an inferior court, within ninety days after the entry of such judgment; 3. From an order gránting or refusing a new trial, from an order granting or dissolving an injunction, etc., within sixty days after the order or interlocutory judgment is made and entered in the minutes of the court or filed with the clerk.” It will be observed that if the legislature meant by this section to specify from what judgments or orders an appeal may be taken, it forgot two great essentials of such a specification. The section in no one instance declares to what court the appeal may be taken, and in only one (subdivision 2) does it provide from what court the appeal may be taken. I cannot believe that the legislature of this territory ever meant to define by that section the orders or judgments from which an appeal may be taken. I think that the only purpose of that section is to provide and limit the time within which an appeal may be taken from judgments and orders which, by other provisions of the code, are made appealable by apt words enumerating them, and naming the courts from which and to which the appeal may be taken. Section 444 enumerates the appeals-which may be taken from the district courts to the supreme court. In other words, section 421 is merely a statute of limitations for appeals. Reference to the codes from which ours is taken, and to learned commentators on these codes, will, I think, sustain this interpretation. Title 11 of our code is taken from title 13 of the California Practice Act, found in Harston’s Practice, and that is taken from the former code of New York, as found in title 11 of Voorhees’s Annotated Code. Section 336 of the California Practice Act is that from which our section 421 is directly taken, and from section 347 of the *355California act is taken our section 444. The sections of the California Practice Act are numbered 939 and 963 in Harston’s Practice. Of those sections, the learned author, Mr. Hayne, in his valuable treatise on new trial and appeal, says: “The latter section (347) determined the orders which were appealable, and the former (336), the time in which the appeals could be taken.” Now, referring to the New York code, we find that section 331 of chapter 1, title 11, which chapter, like our chapter 1 of the same title, treats of appeals in general, is the source of section 336 of the California act, and of our section 421; and we find that that section provides the time within which appeals may be taken, but instead of containing a repetition of the several orders and judgments, it merely refers by number to those sections, the function of which is to enumerate those orders and judgments. The right to appeal from the order in this case must be found, then, in my opinion, in section 444, or the appeal will not lie. It is claimed that the appeal is made from an order granted by a judge at chambers, and that such an order is not appealable under said section, which provides for appeals from the district court to the supreme court. The point made by counsel is, that the judge is not the court; but I think that the expression “ to supreme court from the districts courts,” as found in that section, refers to the court generally, including the judges thereof when acting in their official capacity; and that the expression does not mean to draw the narrow distinction between a court order and an order granted at chambers. Subdivision 1 of the section does refer to judgments in an action “ commenced in those courts,” thus using the word “ court,” and applying it directly to the word “judgment.” Subdivision 3, however, does not designate the orders as orders of the court, or as orders of the judge, but it does declare certain orders to be appealable, most of which may as well be *356granted by the judge as by the court. The intention of the legislature is a safe path to follow, and it certainly was not the intention of the legislature to allow an appeal from an order granting an injunction when the order was signed as a court order, and to refuse the appeal when the order was granted at chambers. As to the papers which are necessary on an appeal from an order, I agree with the majority of the court. However, I prefer to limit the doctrine to those orders from which an appeal may be taken directly, and wish to be understood as expressing no opinion on that subject, when the order appealed from is of that class which can be reviewed only on an appeal from a judgment.